
	
		I
		112th CONGRESS
		1st Session
		H. R. 3323
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Huelskamp
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committees on Energy and Commerce,
			 Transportation and
			 Infrastructure, Ways and
			 Means, and Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To reduce the regulatory burden on the agricultural
		  sector of the national economy.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Freeing Agriculture to Reap
			 More Act.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 101. No regulation of emissions of greenhouse gases under
				the Clean Air Act.
					Sec. 102. Exemptions from requirements for certain farm
				vehicles.
					Sec. 103. Prohibition of revision to coarse particulate matter
				air quality standards.
					Sec. 104. Rule of construction of OSHA safety standard relating
				to the use of sweep augers.
					Sec. 105. Hazardous material endorsement exemption.
					Sec. 106. Definition of waters of the United
				States.
					Sec. 107. Prohibition of imposition of fee or tax on gaseous
				emissions by livestock.
					Sec. 108. Pesticide regulations.
					Sec. 109. Gross income exception for dealers under the Animal
				Welfare Act.
					Sec. 110. Prohibition on provision of Department of Agriculture
				funds and administrative support for White House Rural Council.
					Sec. 111. Prohibition against inclusion of indirect emissions
				from land use changes.
					Sec. 112. Delay of effective date of derivatives regulations
				pending cumulative analysis.
					Sec. 113. Transportation of agricultural commodities and farm
				supplies.
					Sec. 114. Restriction on rulemaking related to child
				agricultural labor.
				
			101.No regulation
			 of emissions of greenhouse gases under the Clean Air ActTitle III of the Clean Air Act (42 U.S.C.
			 7601 et seq.) is amended by adding at the end the following:
			
				330.No regulation
				of emissions of greenhouse gases
					(a)DefinitionIn
				this section, the term greenhouse gas means any of the
				following:
						(1)Water
				vapor.
						(2)Carbon
				dioxide.
						(3)Methane.
						(4)Nitrous
				oxide.
						(5)Sulfur
				hexafluoride.
						(6)Hydrofluorocarbons.
						(7)Perfluorocarbons.
						(8)Any other
				substance subject to, or proposed to be subject to, regulation, action, or
				consideration under this Act to address climate change.
						(b)Limitation on
				agency action
						(1)Limitation
							(A)In
				generalThe Administrator may not, under this Act, promulgate any
				regulation concerning, take action relating to, or take into consideration the
				emission of a greenhouse gas to address climate change.
							(B)Air pollutant
				definitionThe definition of the term air pollutant
				in section 302(g) does not include a greenhouse gas. Notwithstanding the
				previous sentence, such definition may include a greenhouse gas for purposes of
				addressing concerns other than climate change.
							(2)ExceptionsParagraph
				(1) does not prohibit the following:
							(A)Notwithstanding
				paragraph (4)(B), implementation and enforcement of the rule entitled
				Light-Duty Vehicle Greenhouse Gas Emission Standards and Corporate
				Average Fuel Economy Standards (as published at 75 Fed. Reg. 25324 (May
				7, 2010) and without further revision) and finalization, implementation,
				enforcement, and revision of the proposed rule entitled Greenhouse Gas
				Emissions Standards and Fuel Efficiency Standards for Medium- and Heavy-Duty
				Engines and Vehicles published at 75 Fed. Reg. 74152 (November 30,
				2010).
							(B)Implementation and
				enforcement of section 211(o).
							(C)Statutorily
				authorized Federal research, development, demonstration programs and voluntary
				programs addressing climate change.
							(D)Implementation and
				enforcement of title VI to the extent such implementation or enforcement only
				involves one or more class I substances or class II substances (as such terms
				are defined in section 601).
							(E)Implementation and
				enforcement of section 821 (42 U.S.C. 7651k note) of Public Law 101–549
				(commonly referred to as the Clean Air Act Amendments of
				1990).
							(3)Inapplicability
				of provisionsNothing listed in paragraph (2) shall cause a
				greenhouse gas to be subject to part C of title I (relating to prevention of
				significant deterioration of air quality) or considered an air pollutant for
				purposes of title V (relating to permits).
						(4)Certain prior
				agency actionsThe following rules and actions (including any
				supplement or revision to such rules and actions) are repealed and shall have
				no legal effect:
							(A)Mandatory
				Reporting of Greenhouse Gases, published at 74 Fed. Reg. 56260 (October
				30, 2009).
							(B)Endangerment
				and Cause or Contribute Findings for Greenhouse Gases Under Section 202(a) of
				the Clean Air Act, published at 74 Fed. Reg. 66496 (December 15,
				2009).
							(C)Reconsideration
				of Interpretation of Regulations That Determine Pollutants Covered by Clean Air
				Act Permitting Programs, published at 75 Fed. Reg. 17004 (April 2,
				2010) and the memorandum from Stephen L. Johnson, Environmental Protection
				Agency (EPA) Administrator, to EPA Regional Administrators, concerning
				EPA’s Interpretation of Regulations that Determine Pollutants Covered by
				Federal Prevention of Significant Deterioration (PSD) Permit Program
				(December 18, 2008).
							(D)Prevention
				of Significant Deterioration and Title V Greenhouse Gas Tailoring Rule,
				published at 75 Fed. Reg. 31514 (June 3, 2010).
							(E)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Finding of
				Substantial Inadequacy and SIP Call, published at 75 Fed. Reg. 77698
				(December 13, 2010).
							(F)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Finding of
				Failure To Submit State Implementation Plan Revisions Required for Greenhouse
				Gases, published at 75 Fed. Reg. 81874 (December 29, 2010).
							(G)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Federal
				Implementation Plan, published at 75 Fed. Reg. 82246 (December 30,
				2010).
							(H)Action To
				Ensure Authority to Implement Title V Permitting Programs Under the Greenhouse
				Gas Tailoring Rule, published at 75 Fed. Reg. 82254 (December 30,
				2010).
							(I)Determinations
				Concerning Need for Error Correction, Partial Approval and Partial Disapproval,
				and Federal Implementation Plan Regarding Texas Prevention of Significant
				Deterioration Program, published at 75 Fed. Reg. 82430 (December 30,
				2010).
							(J)Limitation
				of Approval of Prevention of Significant Deterioration Provisions Concerning
				Greenhouse Gas Emitting-Sources in State Implementation Plans,
				published at 75 Fed. Reg. 82536 (December 30, 2010).
							(K)Determinations
				Concerning Need for Error Correction, Partial Approval and Partial Disapproval,
				and Federal Implementation Plan Regarding Texas Prevention of Significant
				Deterioration Program; Proposed Rule, published at 75 Fed. Reg. 82365
				(December 30, 2010).
							(L)Except for actions
				listed in paragraph (2), any other Federal action under this Act occurring
				before the date of enactment of this section that applies a stationary source
				permitting requirement or an emissions standard for a greenhouse gas to address
				climate change.
							(5)State
				action
							(A)No
				limitationThis section does not limit or otherwise affect the
				authority of a State to adopt, amend, enforce, or repeal State laws and
				regulations pertaining to the emission of a greenhouse gas.
							(B)Exception
								(i)RuleNotwithstanding
				subparagraph (A), any provision described in clause (ii)—
									(I)is not federally
				enforceable;
									(II)is not deemed to
				be a part of Federal law; and
									(III)is deemed to be
				stricken from the plan described in clause (ii)(I) or the program or permit
				described in clause (ii)(II), as applicable.
									(ii)Provision
				definedFor purposes of clause (i), the term
				provision means any provision that—
									(I)is contained in a
				State implementation plan under section 110 and authorizes or requires a
				limitation on, or imposes a permit requirement for, the emission of a
				greenhouse gas to address climate change; or
									(II)is part of an
				operating permit program under title V, or a permit issued pursuant to title V,
				and authorizes or requires a limitation on the emission of a greenhouse gas to
				address climate change.
									(C)Action by
				administratorThe Administrator may not approve or make federally
				enforceable any provision described in subparagraph
				(B)(ii).
							.
		102.Exemptions from
			 requirements for certain farm vehicles
			(a)Federal
			 requirementsA covered farm
			 vehicle, including the individual operating that vehicle, shall be exempt from
			 the following:
				(1)Any requirement
			 relating to commercial driver’s licenses established under chapter 313 of title
			 49, United States Code.
				(2)Any requirement
			 relating to drug testing established under chapter 313 of title 49, United
			 States Code.
				(3)Any requirement
			 relating to medical certificates established under chapter 313 of title 49,
			 United States Code.
				(4)Any requirement
			 relating to hours of service established under—
					(A)subchapter III of chapter 311 of title 49,
			 United States Code; or
					(B)chapter 315 of
			 title 49, United States Code.
					(b)State
			 requirements
				(1)In
			 generalFederal transportation funding to a State may not be
			 terminated, limited, or otherwise interfered with as a result of the State
			 exempting a covered farm vehicle, including the individual operating that
			 vehicle, from any State requirement relating to the operation of that
			 vehicle.
				(2)ExceptionParagraph
			 (1) does not apply with respect to a covered farm vehicle transporting
			 hazardous materials that require a placard.
				(c)Covered farm
			 vehicle defined
				(1)In
			 generalIn this section, the term covered farm
			 vehicle means a motor vehicle that—
					(A)is
			 traveling—
						(i)in the State in
			 which the vehicle is registered; or
						(ii)in a State other
			 than the State in which the vehicle is registered;
						(B)is operated
			 by—
						(i)a farm
			 owner;
						(ii)a ranch
			 owner;
						(iii)a farm
			 operator;
						(iv)a ranch operator;
			 or
						(v)an employee or
			 family member of an individual specified in clauses (i) through (iv);
						(C)is
			 transporting—
						(i)agricultural
			 commodities;
						(ii)livestock;
			 or
						(iii)machinery or
			 supplies to or from a farm or ranch;
						(D)except as provided
			 in paragraph (2), is not used in the operations of a for-hire motor carrier;
			 and
					(E)is equipped with a
			 special license plate or other designation by the State in which the vehicle is
			 registered to allow for identification of the vehicle as a farm vehicle by law
			 enforcement personnel.
					(2)InclusionIn
			 this section, the term covered farm vehicle includes a motor
			 vehicle—
					(A)operated pursuant
			 to a crop share farm lease agreement;
					(B)owned by a tenant
			 with respect to that agreement; and
					(C)transporting the
			 landlord’s portion of the crops under that agreement.
					103.Prohibition of
			 revision to coarse particulate matter air quality standards
			(a)ProhibitionThe Administrator of the Environmental
			 Protection Agency may not propose, finalize, implement, or enforce any
			 regulation described in subsection (c) if the Administrator determines pursuant
			 to subsection (b) that such regulation will incur compliance costs in the
			 United States of more than $100,000,000 annually.
			(b)DeterminationIn developing any regulation described in
			 subsection (c), the Administrator shall determine the annual compliance costs
			 of such regulation in the United States.
			(c)Regulation
			 describedA regulation
			 described in this subsection is a regulation that—
				(1)revises the
			 national primary ambient air quality standard or the national secondary ambient
			 air quality standard applicable to coarse particulate matter (generally
			 referred to as PM10) under section 109 of the Clean Air Act (42
			 U.S.C. 7409); and
				(2)is proposed or
			 finalized on or after the date of enactment of this Act.
				104.Rule of construction
			 of OSHA safety standard relating to the use of sweep augersNeither section 1910.272(g)(1)(ii) of title
			 29, Code of Federal Regulations, nor any other occupational safety and health
			 standard shall be construed by the Occupational Safety and Health Commission as
			 prohibiting an employee from working inside a grain bin while a sweep auger is
			 in operation.
		105.Hazardous material
			 endorsement exemption
			(a)ExclusionSection 5117(d)(1) of title 49, United
			 States Code, is amended—
				(1)in subparagraph (B), by striking
			 and at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)a service vehicle
				carrying diesel fuel in quantities of 3,785 liters (1,000 gallons) or less that
				is—
							(i)driven by a class
				A commercial driver’s license holder who is a custom harvester, an agricultural
				retailer, an agricultural business employee, an agricultural cooperative
				employee, or an agricultural producer; and
							(ii)clearly marked
				with a placard reading Diesel
				Fuel.
							.
				(b)ExemptionSection 31315(b) of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(8)Hazardous
				materials endorsement exemptionThe Secretary shall exempt all
				class A commercial driver’s license holders who are custom harvesters,
				agricultural retailers, agricultural business employees, agricultural
				cooperative employees, or agricultural producers from the requirement to obtain
				a hazardous material endorsement under part 383 of title 49, Code of Federal
				Regulations, while operating a service vehicle carrying diesel fuel in
				quantities of 3,785 liters (1,000 gallons) or less if the tank containing such
				fuel is clearly marked with a placard reading Diesel
				Fuel.
					.
			106.Definition of
			 waters of the United StatesThe Administrator of the Environmental
			 Protection Agency and the Secretary of the Army may not alter the meaning of
			 the terms navigable waters and waters of the United
			 States in relation to regulations promulgated pursuant to the Federal
			 Water Pollution Control Act as such terms are understood on the date of the
			 enactment of this Act.
		107.Prohibition of
			 imposition of fee or tax on gaseous emissions by livestockNotwithstanding any other provision of law,
			 in carrying out any Act or program to reduce the effects of greenhouse gas
			 emissions on climate change, no Federal agency or official shall impose a fee
			 or tax on gaseous emissions emitted directly by livestock.
		108.Pesticide
			 regulations
			(a)Use of
			 authorized pesticidesSection
			 3(f) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
			 136a(f)) is amended by adding at the end the following:
				
					(5)Use of
				authorized pesticidesExcept as provided in section 402(s) of the
				Federal Water Pollution Control Act, the Administrator or a State may not
				require a permit under such Act for a discharge from a point source into
				navigable waters of a pesticide authorized for sale, distribution, or use under
				this Act, or the residue of such a pesticide, resulting from the application of
				such
				pesticide.
					.
			(b)Discharges of
			 pesticidesSection 402 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1342) is amended by adding at the end the following:
				
					(s)Discharges of
				pesticides
						(1)No permit
				requirementExcept as provided in paragraph (2), a permit shall
				not be required by the Administrator or a State under this Act for a discharge
				from a point source into navigable waters of a pesticide authorized for sale,
				distribution, or use under the Federal Insecticide, Fungicide, and Rodenticide
				Act, or the residue of such a pesticide, resulting from the application of such
				pesticide.
						(2)ExceptionsParagraph
				(1) shall not apply to the following discharges of a pesticide or pesticide
				residue:
							(A)A discharge
				resulting from the application of a pesticide in violation of a provision of
				the Federal Insecticide, Fungicide, and Rodenticide Act that is relevant to
				protecting water quality, if—
								(i)the discharge
				would not have occurred but for the violation; or
								(ii)the amount of
				pesticide or pesticide residue in the discharge is greater than would have
				occurred without the violation.
								(B)Stormwater
				discharges subject to regulation under subsection (p).
							(C)The following
				discharges subject to regulation under this section:
								(i)Manufacturing or
				industrial effluent.
								(ii)Treatment works
				effluent.
								(iii)Discharges
				incidental to the normal operation of a vessel, including a discharge resulting
				from ballasting operations or vessel biofouling
				prevention.
								.
			109.Gross income
			 exception for dealers under the Animal Welfare ActSection
			 2(f)(ii) of the Animal Welfare Act (7 U.S.C. 2132(f)) is amended—
			(1)by striking
			 $500 and inserting $5,000; and
			(2)by adding after
			 year the following: , except that the Secretary shall
			 annually increase the dollar amount in this clause to reflect changes for the
			 12-month period ending on the most recent date for which data are available in
			 the Consumer Price Index for All Urban Consumers published by the Bureau of
			 Labor Statistics of the Department of Labor.
			110.Prohibition on
			 provision of Department of Agriculture funds and administrative support for
			 White House Rural CouncilThe
			 Secretary of Agriculture may not use funds appropriated or otherwise made
			 available to the Department of Agriculture to provide funds or administrative
			 support for the White House Rural Council established pursuant to Executive
			 Order No. 86 of June 9, 2011.
		111.Prohibition
			 against inclusion of indirect emissions from land use changes
			(a)General
			 exclusion of indirect emissions land use changeFor purposes of establishing or determining
			 compliance with any requirement or limitation under the Clean Air Act (42
			 U.S.C. 7401 et seq.), including the renewable fuel program under section 211(o)
			 of such Act, the Administrator of the Environmental Protection Agency shall not
			 take into consideration indirect emissions from land use changes.
			(b)Exclusion of
			 indirect emissions from land use changes in calculation of lifecycle greenhouse
			 gas emissionsSection 211(o)(1)(H) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)(H)) is amended by striking (including direct emissions
			 and significant indirect emissions such as significant emissions from land use
			 changes) and inserting (excluding indirect emissions from land
			 use changes).
			112.Delay of
			 effective date of derivatives regulations pending cumulative
			 analysisNotwithstanding the
			 effective date in section 774 of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (15 U.S.C. 77b note), the Commodity Futures Trading Commission
			 shall, prior to implementing final regulations prescribed pursuant to title VII
			 of such Act, conduct a comprehensive analysis of the economic impact of such
			 regulations, including a determination of the cumulative costs and benefits of
			 such regulations, and shall transmit to Congress a report containing its
			 conclusions.
		113.Transportation
			 of agricultural commodities and farm suppliesSection 229(a)(1) of the Motor Carrier
			 Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended to read as
			 follows:
			
				(1)Transportation
				of agricultural commodities and farm suppliesRegulations prescribed by the Secretary
				under sections 31136 and 31502 of title 49, United States Code, regarding
				maximum driving and on-duty time for drivers used by motor carriers shall not
				apply during planting and harvest periods, as determined by each State, to
				drivers—
					(A)transporting agricultural commodities in
				the State from the source of the agricultural commodities to a location within
				a 150 air mile radius from the source;
					(B)transporting farm
				supplies for agricultural purposes in the State from a wholesale or retail
				distribution point of the farm supplies to a farm or other location where the
				farm supplies are intended to be used within a 150 air mile radius from the
				distribution point; or
					(C)transporting farm
				supplies for agricultural purposes in the State from a wholesale distribution
				point of the farm supplies to a retail distribution point of the farm supplies
				within a 150 air mile radius from the wholesale distribution
				point.
					.
		114.Restriction on
			 rulemaking related to child agricultural laborThe Secretary of Labor shall not initiate
			 the rulemaking proposed and published in the Federal Register on September 2,
			 2011 (76 Fed. Reg 171) nor promulgate any regulations or revisions described in
			 such proposed rulemaking related to permissible employment of minors in
			 agricultural and nonagricultural occupations.
		
